Title: From Thomas Jefferson to André Limozin, 20 September 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 20. 1785.

I have lately received a letter from the Secretary for Foreign affairs in America, on the case of a Mr. Fortin, an American to whom an inheritance in the town of Havre has fallen some time ago. The party complains of delays in the recovery of his inheritance, and the Minister desires my enquiries into the cause of them, and that I will endeavor to obtain that dispatch which is an essential part of the justice due to every man. As I perceive by the papers sent me that Mr. Fortin is already much indebted to your friendly information and assistance, I will take the liberty of asking you to send me a state of his rights, of the particular circumstances on which he founds them, and those also on which his adversaries rest their defence, together with the cause of the delay which he experiences. My apology for the trouble I give you, will, I hope,  be found, in the friendly dispositions you have already shewn to Mr. Fortin, and in the instructions which I have received on this subject. I have the honour to be with much respect Sir Your most obedient humble servant,

Th: Jefferson

